Exhibit 99.1 May 5, 2011 VIA SEDAR To the attention of: Autorité des marchés financiers Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission New Brunswick Securities Commission Department of Government Services - Newfoundland Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island, Department of Community Affairs & Attorney General Saskatchewan Financial Services Commission Dear Sirs/Mesdames: Subject: Labopharm Inc. Report of voting results pursuant to section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations (“NI 51-102”) Following the Annual Meeting of shareholders of Labopharm Inc. (the “Corporation”) held on May 4, 2011 (the “Meeting”), and in accordance with section 11.3 of NI 51-102, we hereby advise you of the following voting results obtained at the Meeting. According to the scrutineers’ report, shareholders were present at the Meeting, in person or by proxy, representing 21,287,629 common shares or 29.74 % of the 71,571,641 outstanding common shares of Labopharm Inc. The following resolutions were presented to a vote during the Meeting: 1. Election of Directors: According to proxies received, the following individuals were elected as directors of the Corporation, with the following results: name of nominee votes for % votes withheld % Santo J. Costa Julia R. Brown Mark A. D’Souza Richard J. MacKay Frédéric Porte Jacques L. Roy Rachel R. Selisker 2.Appointment of Auditors: According to proxies received, Ernst & Young LLP, were appointed as auditors of the Corporation for the ensuing year, and the directors were authorized to fix their remuneration, with the following results: Name of auditors votes for % votes withheld % Ernst & Young LLP 3. Resolution to amend the Corporation’s Stock Option Plan According to proxies received, the resolution to amend the Corporation’s Stock Option Plan as to fix a maximum number of securities issuable upon exercise of stock options was adopted, with the following results: Proposal votes for % votes withheld % Amendment to Stock Option Plan as to fix a maximum number of securities issuable upon exercise of stock options All the proposals were approved by the majority of the shareholders and of the authorized representatives present at the Meeting. Trusting the whole is to your satisfaction, we remain, Yours truly, (signed) Emilie Duguay Legal Counsel, Legal and Corporate Affairs
